Title: To James Madison from Jared Ingersoll, 7 December 1804 (Abstract)
From: Ingersoll, Jared
To: Madison, James


7 December 1804, Philadelphia. Requests a passport for his “second Son Henry, [who] is about to sail from New.York on a Voyage to Venice in Italy.” Asks that it be directed to Henry at New York as he fears Henry will have left there before it could be sent through Ingersoll himself at Philadelphia. “Any Fees of Office that may be due, I will satisfy, on coming to the Supreme Court at Washington, in February, with many thanks, I should have made this application sooner, had I known that the Measure was a necessary precaution.”
